DETAILED ACTION
Status of the Application
	Claims 1-22, 24-27 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	While the pending claims were previously allowed as indicated in the Office action of 5/10/2022, it was found that there is no claim 23 in the previously presented claim listing of 4/27/2022.   As such, the numbering of the claims does not meet the requirements of 37 CFR 1.126. The Examiner contacted Mr. Jonathan Caplan on 6/7/2022 to indicate that original claims 24-27 have to be renumbered as claims 23-26. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Jonathan Caplan on 6/7/2022.
Please renumber previously presented claim 24 as claim 23.
Please renumber previously presented claim 25 as claim 24.
Please renumber previously presented claim 26 as claim 25.
Please renumber previously presented claim 27 as claim 26.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a method to culture eukaryotic cells, including CHO cells, to produce recombinant proteins, including aflibercept, having amino acids which are less oxidized so that the color of the recombinant proteins is lighter,  wherein said method requires a chemically defined culture media comprising specific compounds at certain concentration ranges (Vijayasankaran et al., US Publication No. 2013/0281355 published 10/24/2013; cited in the IDS), and discloses culturing eukaryotic host cells that produce aflibercept, including CHO cells, in a chemically defined medium that comprises taurine (antioxidant) at the recited ranges to produce aflibercept, the Examiner has found no teaching or suggestion in the prior art directed to a method for producing aflibercept by culturing a host cell that expresses aflibercept in a chemically defined medium (CDM) that comprises a cumulative concentration of nickel of about 0.4 μM or less than or equal to 0.4 μM, a cumulative concentration of cysteine in said CDM that is less than or equal to 10.0 mM, and further comprises (i) a cumulative concentration of iron in said CDM that is less than or equal to 55.0 µM, (ii) a cumulative concentration of copper in said CDM that is less than or equal to 0.8 µM, (iii) a cumulative concentration of zinc in said CDM that is less than or equal to 56.0 µM, and/or (iv) one or more antioxidants, wherein the cumulative concentration of an antioxidant is about 0.001 mM to about 10.0 mM for any single anti-oxidant. Therefore, claims 1-27,  directed to a method for producing aflibercept by (a) culturing a host cell that expresses aflibercept in a chemically defined medium (CDM) that comprises a cumulative concentration of nickel of about 0.4 μM or less than or equal to 0.4 μM, and a cumulative concentration of cysteine in said CDM that is less than or equal to 10.0 mM, wherein said CDM further comprises (i) a cumulative concentration of iron in said CDM that is less than or equal to 55.0 µM, (ii) a cumulative concentration of copper in said CDM that is less than or equal to 0.8 µM, (iii) a cumulative concentration of zinc in said CDM that is less than or equal to 56.0 µM, and/or (iv) one or more antioxidants, wherein the cumulative concentration of an antioxidant is about 0.001 mM to about 10.0 mM for any single anti-oxidant, and (b)  harvesting said aflibercept produced by said host cell, are allowable over the prior art of record.   
With regard to the double patenting rejection of original claims 1-22, 24-27 (renumbered as claims 1-26) over claims 1-16 of US Patent No. 11,104,715, this rejection was previously withdrawn by virtue of the timely submission of a terminal disclaimer. 

Conclusion
Claims 1-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 9, 2022